Wilde, J.
On a careful examination of the instructions to the jury, the court have been unable to find any misdirection, or any remarks tending to mislead the jury in their consideration of the evidence. Certainly, the remarks of the judge as to the definition of a legal contract, and as to the necessary requisites to constitute such a contract, were, we think, clearly correct. The jury were then directed to consider the "evidence, and to decide whether, “ at the interview between the parties, their minds met, and they made a legal and binding contract; or, whether the transaction, as was insisted by the defendant, was a loose conversation, not understood or intended by them as an agreement.” We are of opinion, that this direction was entirely correct. It was for the jury to decide, what was the meaning and intention of the parties. The conversation was loose and indefinite, and the jury, we think, might well find, as they did, that no contract was in fact made. But, however this may be, it was a question of fact for the jury ; and, we think, they were in no respect misdirected.

Exceptions overruled